Order entered March 8, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01653-CV

                            THE CITY OF PLANO, Appellant

                                             V.

                          THE POE LIVING TRUST, Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-04259-2011

                                         ORDER
      The Court has before it appellee’s March 4, 2013 unopposed motion to extend time to file

appellee’s brief. The Court GRANTS the motion and ORDERS appellee to file its brief by

March 19, 2013.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE